Patterson, J.:
This is an action for libel. Pinal judgment was entered in favor of defendant on demurrer to an amended complaint. The ground of the demurrer is that the complaint does not state facts sufficient to constitute a cause of action. The argument in favor of the demurrer is that the words published of and concerning the plaintiff are not libelous per se, and that there is no sufficient allegation of special damage to permit of the maintenance of the action.
The article refers to an alleged intended marriage between the plaintiff and one Goldberg, which marriage was to have been celebrated on a certain day at a hall, and proceeds to state that 'the preparations had all been made and a rabbi was in attendance, and that the plaintiff with» her bridesmaids appeared, but the bridegroom did not appear; that the tables were spread and the orchestra began to play, and the guests enjoyed themselves by dancing while they waited for the arrival of the bridegroom; that the plaintiff waited an hour for the bridegroom, and then she became suspicious and was told that Goldberg could not be found; she gave a scream *369and fell to the floor, and was taken home in a coach ; that the guests made a rush for the tables, but the waiters cleared them “ in double quick time,” and the proprietor of the hall saved the provisions and declared that he lost “ twenty chickens, twenty geese and a whole lot of other stuff;” that there was a riot there, but the waiters were trained and saved the tables.
The charge in the complaint is that the whole of this article is false, which includes the necessary inference that the plaintiff was not engaged to Goldberg; that she never attended at the hall to be married to him, and that no such occurrences as those stated in the article took place with reference to her. She has been held out to the public as being the central figure or heroine, so to speak, of what is asserted to be an absolutely fictitious and absurd story. The article necessarily tends to her disparagement, and it holds her up to ridicule by making her the prominent figure in a purely fictitious narrative, and she avers in her complaint that in consequence of its publication she has been shunned by her acquaintances. But apart from any question of special damages the article is libelous per se. The cast of the article presents a ridiculous set of circumstances and the plaintiff is made the central figure of the'whole story.
The judgment should be reversed, with costs, and the demurrer overruled, with costs, with liberty to the defendant to withdraw demurrer and to answer within twenty days on payment of costs in this court and in the court below.
Van Brunt, P. J., McLaughlin and Laughlin, JJ., concurred ; Ingraham, J., dissented.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs in this court and in the court below.